Citation Nr: 1647130	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-03 588A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher rating for symptomatic right shoulder, chronic synovitis, right acromioclavicular joint (now characterized as degenerative joint disease AC joint s/p Mumford procedure), rated as 10 percent prior to May 7, 2015, and rated as 20 percent thereafter.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is now under the jurisdiction of the RO in Roanoke, Virginia.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the record.  

In February 2015, the Board remanded the Veteran's case, to include the claim of entitlement to service connection for right hand numbness, to include as secondary to service-connected right shoulder disability and under the provisions of 38 U.S.C.A. § 1151, for additional development.  A May 2015 rating decision granted entitlement to service connection for peripheral neuropathy, right upper extremity (claimed as right hand numbness), and assigned an initial rating of 40 percent and an effective date of April 27, 2010.  The Board recognizes that a supplemental statement of the case was issued in March 2016 and, in part, denied the claim of entitlement to service connection for "right hand numbness secondary to 38 U.S.C.A. § 1151."  However, the Board finds that the May 2015 rating decision, which granted entitlement to service connection for peripheral neuropathy, right upper extremity, represents a total grant of the benefit sought and the issue of entitlement to service connection for right hand numbness is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The October 2011 rating decision on appeal continued the assigned 10 percent rating for symptomatic right shoulder, chronic synovitis, right acromioclavicular joint.  Subsequently, a March 2016 rating decision granted service connection for degenerative joint disease AC joint s/p Mumford procedure and assigned a higher rating of 20 percent with an effective date of May 7, 2015, the date of a VA medical examination.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Staged ratings have been created and the issue has been framed on the title page to reflect the changes.

In January 2014 written correspondence, the Veteran stated that he was retired, but that his shoulder disability affected gainful employment.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  The Board finds that the claim of entitlement to a TDIU is properly before the Board, as shown on the title page of this decision.

In May 2016, VA received correspondence from the Veteran requesting a temporary total rating under 38 C.F.R. § 4.30, based on the need for convalescence as a result of surgery for service-connected peripheral neuropathy of the right upper extremity.  The issue has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30, based on the need for convalescence as a result of surgery for the service-connected peripheral neuropathy of the right upper extremity, is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that the Veteran's case must be remanded for a new VA medical examination.  In February 2015, the Board remanded the Veteran's claim, in part, to obtain a new VA medical examination, to include passive and active range-of-motion testing, and to indicate the degree at which pain began.  

The Veteran was provided a VA medical examination in May 2015.  The Board finds that the VA medical examination is inadequate.  First, the May 2015 VA medical examiner indicated that the Veteran experienced pain on range-of-motion testing.  However, the examiner did not indicate the degree(s) at which pain began as instructed by the Board's February 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board finds that the May 2015 VA examination report does not meet the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia, id., found that the provisions of 38 C.F.R. § 4.59 (2015) require that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board reviewed the VA's most recent examination template for shoulder and arm conditions, which includes "Section V. - Pain", and section "5A", which specifies that the examiner indicate "ROM movements painful on active, passive, and/or repetitive testing."  Here, the May 2015 VA examination report does not include "Section V. - Pain" and; therefore, it appears that a different template was used.  The examination report does not otherwise provide a clear indication of the right shoulder range-of-motion findings that were obtained on active versus passive motion.  Given this, the Board is not satisfied that the examination findings are adequate to rate the Veteran's disability.  A new VA medical examination is required.   

The most recent VA medical treatment records are dated in September 2013.  The evidence, including the May 2015 VA examination report which noted that the Veteran had a therapeutic injection of the right shoulder at the Salem VA Medical Center in October 2014, indicates that the Veteran receives ongoing VA medical treatment.  Updated VA medical treatment records from September 2013 to the present must be requested from the Salem VA Medical Center.  

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher rating for right shoulder disability.  Appellate adjudication of the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter with respect to his claim of entitlement to a TDIU and include VA Form 21-8940, Application for Compensation Based on Individual Unemployability, and VA Forms 21-4142, Authorization for Release of Information to VA.  Ask the Veteran to complete a release form to obtain records related to his claim for Workers' Compensation for right shoulder disability.  

2.  Request updated VA medical treatment records from June 2013 to the present from the Salem VA Medical Center.

3.  The Veteran must be provided a new VA medical examination for his degenerative joint disease AC joint s/p Mumford procedure.  The claims folder must be reviewed.  Any indicated tests and studies must be completed.  

The examiner must address all manifestations of the Veteran's right shoulder disability, to include:  

a.  The right shoulder joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and compared with the range of the opposite undamaged joint (if applicable).  The examiner must note the point at which pain begins during range-of-motion testing.  

If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the shoulder, he or she should explain why that is so.

b.  Address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should indicate any additional functional impairment or loss in degrees, if possible.

c.  Address the functional impact of the Veteran's right shoulder disability on his ability to secure or follow a substantially gainful occupation.  The examiner must elicit a history from the Veteran regarding his work experience, skills, and education.

Rationale for any opinion must be provided.  

4.  After the above development has been completed and any necessary development, to include the scheduling of additional VA examinations deemed warranted, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




